FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RIGOBERTO LOPEZ ORELLANA,                        No. 13-70216

               Petitioner,                       Agency No. A094-307-408

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      On March 23, 2015, the court granted the respondent’s unopposed motion to

stay proceedings. On April 21, 2015, the respondent informed the court that

Rigoberto Lopez Orellana is not a candidate for prosecutorial discretion, and

requested that this case move forward. The stay of proceedings is hereby lifted.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez Orellana, a native and citizen of El Salvador, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Lopez Orellana contends he suffered past persecution and will be targeted

for harm on account of his membership in a particular social group of Salvadoran

males whose family members have served in the military. Substantial evidence

supports the agency’s determination that Lopez Orellana’s experiences with the

military, guerrillas, and gang members in El Salvador did not rise to the level of

persecution. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996) (en banc)

(explaining that persecution is “an extreme concept”). Substantial evidence also

supports the agency’s determination that he failed to establish a fear of future

persecution on account of a protected ground. See Parussimova v. Mukasey, 555
F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); see also

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be


                                           2                                       13-70216
free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Lopez Orellana’s asylum

and withholding of removal claims fail.

      Finally, Lopez Orellana does not raise any substantive arguments

challenging the agency’s denial of his CAT claim. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported by argument are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                          3                               13-70216